


110 HRES 885 EH: 
U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 885
		In the House of Representatives, U.
		  S.,
		
			December 18, 2007
		
		RESOLUTION
		
	
	
		That the following named Members be, and
			 are hereby, elected to the following standing committees of the House of
			 Representatives:
			 Committee on Agriculture:
			 Mr. Latta.
			 Committee on Energy and Commerce:
			 Mr. Blunt, to rank after Mr. Fossella.
			 Committee on Foreign Affairs:
			 Mr. Wittman of Virginia.
			 Committee on Science and Technology:
			 Mr. Latta and Mr. Wittman of Virginia.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
